UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33264 U.S. AUTO PARTS NETWORK, INC. (Exact name of registrant as specified in its charter) Delaware 68-0623433 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17150 South Margay Avenue Carson, CA 90746 (Address of Principal Executive Office) (Zip Code) (310) 735-0085 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨Accelerated Filer¨Non-Accelerated Filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November13, 2007, the registrant had 29,846,757 shares of common stock, $0.001 par value, outstanding. U.S. AUTO PARTS NETWORK, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements: Condensed Consolidated Balance Sheets at September 30, 2007 (unaudited) and December 31, 2006 2 Unaudited Condensed Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2007 and 2006 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 19 ITEM 4. Controls and Procedures 19 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 21 ITEM1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM 3. Defaults upon Senior Securities 34 ITEM 4. Submission of Matters to a Vote of Security Holders 34 ITEM 5. Other Information 35 ITEM6. Exhibits 35 Unless the context requires otherwise, as used in this report, the terms “U.S. Auto Parts,” the “Company,” “we,” “us” and “our” refer to U.S. Auto Parts Network, Inc. and its subsidiaries, and the term “Partsbin” refers to All OEM Parts, Inc., ThePartsBin.com, Inc. and their affiliated companies, which we acquired in May 2006. U.S. Auto Parts™, U.S. Auto Parts Network™, PartsTrain™, Partsbin™, Kool-Vue™ and Auto-Vend™ are our United States common law trademarks. All other trademarks and trade names appearing in this report are the property of their respective owners. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that are based on our management’s beliefs and assumptions and on information currently available to our management. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “will,” “would” and similar expressions intended to identify forward-looking statements. These forward-looking statements include but are not limited to statements regarding our anticipated sales, revenue, expenses, profits, capital needs, capital deployment, product offerings, competition and the status of our facilities. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. We discuss many of these risks in greater detail under the heading “Risk Factors” in Part II, Item1A of this report. Given these uncertainties, you should not place undue reliance on these forward-looking statements. You should read this report and the documents that we reference in this report and have filed as exhibits to the report completely and with the understanding that our actual future results may be materially different from what we expect. Also, forward-looking statements represent our management’s beliefs and assumptions only as of the date of this report. Except as required by law, we assume no obligation to update these forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. 1 PART I. FINANCIAL INFORMATION ITEM1. Financial Statements U.S. AUTO PARTS NETWORK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) September 30, 2007 December31, 2006 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 17,186 $ 2,381 Short-term investments 25,000 — Accounts receivable, net 2,486 2,789 Inventory, net 11,943 8,796 Deferred income taxes 934 934 Other current assets 1,898 1,149 Total current assets 59,447 16,049 Property and equipment, net 5,643 2,716 Intangible assets, net 28,429 33,362 Goodwill 14,201 14,179 Deferred income taxes 1,703 1,703 Other non-current assets 183 1,901 Total assets $ 109,606 $ 69,910 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 8,311 $ 9,091 Accrued expenses 2,250 2,912 Line of credit — 2,000 Notes payable 1,000 10,805 Capital leases payable, current portion 66 62 Other current liabilities 1,753 2,392 Total current liabilities 13,380 27,262 Notes payable, less current portion, net — 21,922 Capital leases payable, less current portion 59 114 Total liabilities 13,439 49,298 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 and 11,100,000 shares authorized at September 30, 2007 and December31, 2006, respectively; none and 11,055,425 shares issued and outstanding at September 30, 2007 and December31, 2006, respectively — 11 Common stock, $0.001 par value; 100,000,000 and 50,000,000 shares authorized at September 30, 2007 and December31, 2006, respectively; 29,846,757and 15,199,672 shares issued and outstanding at September 30, 2007 and December31, 2006, respectively 30 15 Additional paid-in capital 142,459 68,906 Accumulated other comprehensive income 102 5 Accumulated deficit (46,424) (48,325) Total stockholders’ equity 96,167 20,612 Total liabilities and stockholders’ equity $ 109,606 $ 69,910 See accompanying notes to unaudited condensed consolidated financial statements. U.S. AUTO PARTS NETWORK, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share and per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net sales $ 37,787 $ 38,324 $ 123,642 $ 83,295 Cost of sales 24,096 25,903 82,497 53,779 Gross profit 13,691 12,421 41,145 29,516 Operating expenses: General and administrative 3,184 2,758 9,715 7,013 Marketing 4,917 4,979 15,738 10,134 Fulfillment 1,920 1,224 5,499 3,589 Technology 438 381 1,394 898 Amortization of intangibles 2,097 2,086 6,251 3,037 Total operating expenses 12,556 11,428 38,597 24,671 Income from operations 1,135 993 2,548 4,845 Other income (expense): Loss from disposition of assets — — — (5) Other income (expense) 3 (2) 8 155 Interest income (expense), net 389 (593) 654 (950) Total other income (expense) 392 (595) 662 (800) Income before income taxes 1,527 398 3,210 4,045 Income tax provision 633 211 1,309 527 Net income $ 894 $ 187 $ 1,901 $ 3,518 Basic net income per share $ 0.03 $ 0.01 $ 0.07 $ 0.25 Diluted net income per share $ 0.03 $ 0.01 $ 0.07 $ 0.18 Shares used in computation of basic net income per share 29,837,538 15,199,681 27,744,016 14,180,869 Shares used in computation of diluted net income per share 30,009,891 21,876,868 28,749,521 19,362,189 See accompanying notes to unaudited condensed consolidated financial statements. 3 U.S. AUTO PARTS NETWORK, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended September30, 2007 2006 Operating activities Net income $ 1,901 $ 3,518 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 870 1,541 Amortization of intangibles 6,251 3,037 Non-cash interest expense 273 40 Loss from disposition of assets — 5 Share-based compensation and other 1,562 607 Deferred income taxes — (1,090) Changes in operating assets and liabilities: Accounts receivable, net 302 (903) Inventory, net (3,147) 1,676 Other current assets (748) (1,732) Other non-current assets 1,719 (79) Accounts payable and accrued expenses (1,442) 1,135 Other current liabilities (639) (82) Net cash provided by operating activities 6,902 7,673 Investing activities Purchase ofmarketable securities (25,000) — Additions to property, equipment and intangibles (3,466) (1,236) Acquisition of assembled workforce (1,286) — Acquisition of business, net of cash acquired (22) (24,453) Net cash used in investing activities (29,774) (25,689) Financing activities Payments on line of credit (2,000) — Proceeds from notes payable, net of discount — 31,705 Payments on notes payable (32,000) (2,111) Proceeds from initial public offering, net of offering costs 71,537 — Proceeds received on issuance of Series A convertible preferred stock, net of offering costs — 42,246 Payments of short-term financing (51) (346) Proceeds from sale of common stocks — 150 Proceeds from exercise of stock option 94 — Stockholder distributions — (1,700) Recapitalization distribution — (50,000) Net cash provided by financing activities 37,580 19,944 Effect of changes in foreign currencies 97 6 Net increase in cash and cash equivalents 14,805 1,934 Cash and cash equivalents at beginning of period 2,381 1,353 Cash and cash equivalents at end of period $ 17,186 $ 3,287 See accompanying notes to unaudited condensed consolidated financial statements. 4 U.S. AUTO PARTS NETWORK, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note1—Summary of Significant Accounting Policies Basis of Presentation The condensed consolidated financial statements of U.S. Auto Parts Network, Inc. (collectively with its subsidiaries, the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States (“
